OPINION BY
SHOGAN, J.:
The Commonwealth of Pennsylvania (“the Commonwealth”) appeals the July 15, 2009 order entered in the Centre County Court of Common Pleas that granted Harvey Elwood Demmitt, Jr.’s (“Appel-lee”) motion for a new trial after a jury convicted him of failing to comply with registration of sexual offender requirements pursuant to 18 Pa.C.S.A. § 4915(a)(1). The Commonwealth argues Appellee was not entitled to a new trial as Megan’s Law1 should not be construed to allow sexually violent predators to circumvent the requirement of registering a location as their “residence” by asserting a defense of homelessness. We agree and reverse.
On January 29, 2002, Appellee was convicted of indecent assault2 and corruption of minors3 in York County. At that time, Appellee was on parole for his prior January 15, 1998 convictions of indecent assault, corruption of minors, and statutory sexual assault. As a result, the trial court revoked Appellee’s parole and sentenced him to 15-48 months of imprisonment for the 2002 convictions to be served consecutively to a one (1) to three (3) year term of imprisonment on his 1998 statutory sexual assault conviction.
The trial court determined that Appellee is a Sexually Violent Predator and notified him of his obligation under Megan’s Law to register with the Pennsylvania State Police on a quarterly basis each year for the rest of his life. N.T. Trial, 1/12/09, at 30-33. Appellee was informed of the specific requirement that he provide the State Police with a place of intended residence upon release from his incarceration at the State Correctional Institute at Rockview. Id.
As Appellee would complete his maximum sentence on February 19, 2008, SCI Rockview records specialist Diane Zelznick reviewed the Megan’s Law requirements with Appellee to make sure he understood his reporting obligations. N.T. Trial, 1/12/09, at 58-59. Appellee informed Zel-znick that he had attempted to find a place to live upon his release from incarceration, but had been unsuccessful. Id. at 60. Ap-pellee was very upset because he did not want to be released to the street and *431asked to stay in SCI Roekview or to be transferred to the Centre County Prison. Id. at 62-68. On a later occasion, when Appellee was informed he would be arrested for failure to provide an address, he expressed relief that police would take him into custody. Id. at 64-65. When asked to explain why he did not want to be released, Appellee expressed fear he would commit another sexual offense, stating, “You don’t understand. You can’t let me go. You can’t let me go. I will reoffend.” Id.
As SCI Roekview officials informed the State Police that Appellee had not indicated an intended residence on his registration form, Trooper Brian Wakefield proceeded to SCI Roekview on February 19, 2008, the date Appellee was to be released. N.T. Trial, 1/12/09, at 86-90. When Appel-lee exited the prison, Trooper Wakefield identified himself and asked if Appellee was aware of his registration requirements under Megan’s Law. Id. at 90. Appellee affirmed that he was aware of his obligations and Trooper Wakefield asked Ap-pellee if he had any intended residence. Id. Appellee answered in the negative. Id. at 91. After Trooper Wakefield took Ap-pellee into custody and gave him his Miranda 4 rights, he inquired whether Appel-lee felt he would commit additional other sexual offenses if released. Id. at 91-93. Appellee replied, “I will. I will go back to square one with nowhere to go. I have-I do have support but I can’t count on it.” Id. at 92. Appellee again confessed that he should not be released as he would reoffend. Id. at 93.
After a trial was held on January 19, 2008, a jury convicted Appellee of failing to comply with registration of sexual offender requirements pursuant to 18 Pa.C.S.A. § 4915(a)(1). On February 23, 2009, the trial court sentenced Appellee to a term of incarceration of not less than one (1) year nor more than seven (7) years of imprisonment with credit for time served.
On February 26, 2009, Appellee filed a post-sentence motion, requesting, inter alia, a new trial based on an allegation that the trial court answered a jury question with an incorrect statement of the law. Post-Sentence Motion, 2/26/09, at ¶¶ 15-33: Specifically, Appellee alleged that one could not be convicted for failing to register a residence, if one was homeless. Id. Based on Commonwealth v. Wilgus, 975 A.2d 1183 (Pa.Super.2009) (“Wilgus I”), which set aside a conviction for failing to register a residence where the defendant was homeless, the trial court granted his post-sentence motion and granted Appellee a new trial. Order, 7/15/09. On appeal, the Commonwealth challenges the trial court’s order granting Appellee a new trial.
We begin our discussion by setting forth our. standard of review. We point out that “[a] trial court has an ‘immemorial right to grant a new trial, whenever, in its opinion, the justice of the particular case so requires.’ ” Commonwealth v. Dorm, 971 A.2d 1284, 1288 (Pa.Super.2009) (quoting Commonwealth v. Powell, 527 Pa. 288, 590 A.2d 1240, 1242 (1991)). On appeal, we review such a ruling to determine if there was an abuse of discretion. Id.
As noted above, in the case at bar, the trial court relied on Wilgus I in granting Appellee post-sentence relief. However, the Commonwealth sought allowance of appeal in Wilgus I, which was granted on February 16, 2010. Commonwealth v. Wilgus, 605 Pa. 313, 989 A.2d 340 (2010). On March 26, 2012, the Supreme Court reversed Wilgus 1. Commonwealth v. Wilgus, 40 A.3d 1201 (Pa.2012) (“Wilgus II”).
*432In Wilgus II, our Supreme Court held that “Pennsylvania’s Megan’s Law clearly requires sexually violent predators to notify Pennsylvania State Police of all current and intended residences, and to notify police of a change of residence.” Wilgus II, at 1208. “There is no exception for homeless offenders, and the Superior Court was incorrect in reading such an exception into the statute.” Id. Thus, pursuant to the Pennsylvania Supreme Court’s ruling in Wilgus II, homelessness is not a defense for failing to satisfy the registration requirements under Megan’s Law.5
As such, we are bound to comport with the Supreme Court’s decision, and we conclude that the trial court erred in granting Appellee’s motion for a new trial. Accordingly, we reverse the order of the trial court and reinstate the judgment of sentence entered on February 23, 2009. See Commonwealth v. Yohe, 39 A.3d 381 (Pa.Super.2012) (reversing the trial court’s granting of a new trial and reinstating the judgment of sentence).
Order reversed. Judgment of sentence reinstated. Jurisdiction relinquished.
BENDER, J., files a Concurring Opinion.

.42 Pa.C.S.A. §§ 9791-9799.9. "[T]he General Assembly amended Megan's Law II in 2004, with an effective date of January 24, 2005 (known as "Megan’s Law III”).” Commonwealth v. Hitner, 910 A.2d 721, 723 n. 6 (Pa.Super.2006), appeal denied, 592 Pa. 772, 926 A.2d 441 (2007) (quotation omitted). Here, we conclude that Appellee is subject to Megan’s Law III. Id. (citing Commonwealth v. Benner, 853 A.2d 1068, 1072 (Pa.Super.2004) (concluding the most current version of Megan’s Law applies as long as the defendant remains in the custody of correctional authorities to discharge any part of his sentence for the sex offense)).


. 18 Pa.C.S.A. § 3126.


. 18 Pa.C.S.A. § 6301.


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. We are cognizant of the changes to Megan's Law that occurred following this Court’s decision in Wilgus I and prior to the Supreme Court's reversal in Wilgus II. On December 20, 2011, the General Assembly amended Megan’s Law with respect to the definition of residence and its requirements. The added language to Sections 9792 and 9795.2 is denoted in bold type below:
"Residence.” With respect to an individual required to register under this subchapter, any of the following:
(1) A location where an individual resides or is domiciled or intends to be domiciled for 30 consecutive days or more during a calendar year.
(2) In the case of an individual who fails to establish a residence as set forth in paragraph (1), a temporary habitat or other temporary place of abode or dwelling, including, but not limited to, a homeless shelter or park, where the individual is lodged.
42 Pa.C.S.A § 9792 (emphasis added). The General Assembly also added language to Section 9795.2 concerning sexually violent predators with respect to paragraph two in the definition of residence:
(2) Offenders and sexually violent predators shall inform the Pennsylvania State Police within 48 hours of:
(i) Any change of residence or establishment of an additional residence or residences. In the case of an individual who has a residence as defined in paragraph (2) of the definition of "residence” set forth in section 9792 (relating to definitions), the individual shall inform the Pennsylvania State Police of the following:
(A) the location of a temporary habitat or other temporary place of abode or dwelling, including a homeless shelter or park, where the individual is lodged;
(B) a list of places the individual eats, frequents and engages in leisure activities and any planned destinations, including those outside this Commonwealth; and
(C) the place the individual receives mail, including a post office box.
The duty to provide the information set forth in this subparagraph shall apply until the individual establishes a residence as defined in paragraph (1) of the definition of "residence” set forth in section 9792. If the individual who has a residence as defined in paragraph (2) of the definition of "residence” set forth in section 9792 changes or adds to the places listed in this subparagraph during a 30-day period, the individual shall list these when re-registering during the next 30-day period.
42 Pa.C.S.A. § 9795.2(A)(2)(h) (emphasis added).